department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b organization officer c organization officer x dollar amount y dollar amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you were formed to make grants for religious charitable scientific literary educational or other purposes described in sec_501 of the code your letter indicates that you will operate a scholarship program your scholarship program makes grants to individuals for study at an elementary middle secondary undergraduate or graduate level the undergraduate or graduate level would be to an accredited college or university you anticipate giving ten to fifteen scholarships per year ranging in value from dollar_figurex to dollar_figurey the selection process your board_of directors believes a written application does not present a full picture of potential grant recipients’ character initiative accomplishments and aspirations therefore they have established a nomination process whereby individuals who are in a position to know them nominate the potential grant recipients for your consideration you will actively research community leaders and school guidance counselors in order to find individuals who are in a position to identify potential recipients of your grants once these community leaders and school counselors are identified through associations of social workers community leaders and guidance counselors as well as by providing contact information on your website for individuals interested in acting as nominators you will make them aware of your grant-making program you will solicit recommendations from them for potential grant recipients whom they have known for at least two years these nominators will be asked to describe on a nomination form a summary of the suggested recipient’s financial situation and his or her qualities that meet your criteria you expect a nationwide network of nominators will generate a large indefinite number of potential recipients there is no limit on the number of potential recipients that can be nominated and the number nominated is expected to vary from year to year all grants will be made on an objective and non-discriminatory basis and without regard to race gender religion national origin sexual orientation or ethnicity grant recipients will be chosen from among qualified individuals who have been recommended to you by community leaders and school guidance counselors and who i are poor and distressed or underprivileged such that they do not have sufficient financial resources to attend elementary middle secondary school or college or university including by reason of a bureaucratic oversight that has caused a grant recipient to become ineligible for financial aid from other sources ii demonstrate personal initiative and generosity of spirit through the recipient’s willingness to assist family members and others in the community or through other measures appropriate to the recipient’s age and iii aspire to achieve a specific future goal or objective such as completing a particular course of study in college pursue a particular career path or otherwise demonstrate academic promise potential recipients will be ranked on the basis of a number of factors including demonstrated financial need grade point average and level of community involvement the selection committee a selection committee will be appointed by resolution of your board_of directors the committee made up of your officers b and c and individuals with a strong interest in education and community outreach chosen by your board_of directors will select the recipients of grants in the scholarship program during any period in which any member of the selection committee is not a member of the board_of directors the board must review and approve all scholarship grants proposed by the selection committee the selection committee will select grant recipients by unanimous vote on the basis of a financial need including financial need that has arisen by reason of a bureaucratic oversight that has caused a grant recipient to be ineligible for financial aid from other sources and b personal recommendations from leaders of the community and school guidance counselors that reflect the recipient’s personal initiative and generosity of spirit as demonstrated through the recipient’s willingness to assist family members and others in the community or through other measures appropriate to the recipient’s age these recommendations will also reflect the recipient’s academic promise including his or her aspiration to achieve a specific future goal or objective such as complete a particular course of study in college or pursue a particular career path no grant will be made to i substantial contributors with respect to you your directors or officers iii any member of your selection committee iv any disqualified_person with respect to you or v any family_member of any of the persons listed in i ii iii and iv in addition no scholarship grants will be made for a purpose that is inconsistent with your charitable and educational_purposes terms and conditions under which you award grants the terms and conditions of each grant will be contained in a letter sent to each grant recipient and in the case of a grant recipient under the age of his or her parent or guardian prior to disbursement of the grant funds each grant recipient or parent or guardian on behalf of the applicable grant recipient will be required to sign a copy of the letter and return it to you in order to confirm his or her acceptance of the terms and conditions of the grant the terms of each grant are expected to be as follows a amount and use of grants each grant may be in an amount sufficient to pay for any or all of the following expenses i tuition and course-related fees books supplies uniforms and equipment at the applicable school_college_or_university that the scholarship grant recipient is attending ii tutoring iii if applicable room board and housing-related expenses at the applicable school_college_or_university iv if applicable and only if the recipient is not able to obtain school-provided housing rent utilities and housing-related expenses v a computer vi school-related travel and transportation_expenses vii fees for all school-sponsored activities and viii and any other necessary educational expenses_incurred by the recipient while attending elementary middle or secondary school_college_or_university b payment of grants to the extent possible you will pay the reasonable and necessary educational and living_expenses of the grant recipients directly for example you will pay the applicable elementary middle or secondary school_college_or_university directly for each recipient’s tuition course-related fees books supplies uniforms and equipment and room board and housing-related expenses to the extent applicable in the case of computer school-related travel and transportation and other necessary expenses you will pay the applicable vendor or service provider directly or reimburse the scholarship grant recipient or parent or guardian for expenses substantiated with receipts or other supporting documentation or pursue other similar options that may be available c terms of grants each grant recipient will continue to receive grant funds from you to support his or her education at elementary middle or secondary school_college_or_university provided that i the grant recipient continues to be enrolled as a full-time_student at the applicable school_college_or_university ii the recipient or parent or guardian submits in a timely manner to you the recipient’s academic transcript verified by the applicable school_college_or_university and a statement that the scholarship grant funds have not been diverted for a purpose that is inconsistent with the purposes of the scholarship grant or your charitable or educational_purposes iii the recipient or parent or guardian accounts to you upon request for the recipient parent or guardian’s use of any grant funds provided directly in cash and iv there is no indication from any information received by you or any independent investigation that all or part of the grant funds are not being used for the purposes of the grant procedures for exercising supervision over grants each grant recipient or parent or guardian as applicable will be required to submit to you at the end of any academic year in which the grant recipient has received a scholarship grant a report consisting of a copy of the grant recipient’s academic transcript verified by the applicable school_college_or_university and a statement that the scholarship grant funds have not been diverted for a purpose that is inconsistent with the purposes of the scholarship grant or your charitable or educational_purposes in addition each grant recipient parent or guardian must upon request account to you for the grant recipient’s parent’s or guardian’s use of any grant funds provided directly in cash procedures for investigation where diversion of grant funds from their specified purposes is indicated and for recovery_of diverted grant funds in the unlikely event that information received by you indicates that all or part of the scholarship grant funds are not being used for the purposes of the grant including by reason of the recipient having left the applicable elementary middle or secondary school_college_or_university you will initiate an investigation while conducting the investigation you will withhold further grant funds to the extent possible until it has been determined that no part of the grant has been used for improper purposes if you determine that any part of the grant has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other scholarship grant funds held by the recipient to the purposes being financed by the grant these steps will include legal action unless such action would in all probability not result in the satisfaction of execution on a judgment recordkeeping you will retain records relating to all scholarship grants for a period of four years after each grant is awarded or declined such records will include a all recommendations from community leaders guidance counselors and or other nominators for potential recipients of your grants b a list showing the name and address of each grant recipient the name and address of each parent or guardian as applicable and a description of the educational and living_expenses funded by the grant c a list showing the name and address of each applicant who did not receive a grant sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 1i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations
